

	

		III

		109th CONGRESS

		2d Session

		S. RES. 348

		IN THE SENATE OF THE UNITED STATES

		

			January 18, 2006

			Mr. Reid submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Making minority party appointments to

		  certain Senate committees for the 109th Congress.

	

	

		That notwithstanding the provisions

			 of rule XXV, the following shall constitute the minority party’s membership on

			 the following standing committees for the 109th Congress, or until their

			 successors are chosen:

			Committee on Banking, Housing,

			 and Urban Affairs:Mr. Sarbanes (Ranking Member), Mr. Dodd, Mr.

			 Johnson, Mr. Reed, Mr. Schumer, Mr. Bayh, Mr. Carper, Ms. Stabenow, and Mr.

			 Menendez.

			Committee on Energy and Natural

			 Resources:Mr. Bingaman (Ranking Member), Mr. Akaka, Mr. Dorgan,

			 Mr. Wyden, Mr. Johnson, Ms. Landrieu, Mrs. Feinstein, Ms. Cantwell, Mr.

			 Salazar, and Mr. Menendez.

			Special Committee on

			 Aging:Mr. Kohl (Ranking Member), Mr. Jeffords, Mr. Wyden, Mrs.

			 Lincoln, Mr. Bayh, Mr. Carper, Mr. Nelson of Florida, Mrs. Clinton, and Mr.

			 Salazar.

			Committee on the

			 Budget:Mr. Conrad (Ranking Member), Mr. Sarbanes, Mrs. Murray,

			 Mr. Wyden, Mr. Feingold, Mr. Johnson, Mr. Byrd, Mr. Nelson of Florida, Ms.

			 Stabenow, and Mr. Menendez.

			Select Committee on

			 Ethics:Mr. Johnson (Vice Chairman), Mr. Pryor, and Mr.

			 Salazar.

			Select Committee on

			 Intelligence:Mr. Rockefeller (Vice Chairman), Mr. Levin, Mrs.

			 Feinstein, Mr. Wyden, Mr. Bayh, Ms. Mikulski, and Mr. Feingold.

			

